Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 11-14, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over IOUCHI et al. (US 2017/0347270 A1), hereinafter IOUCHI in view of FANG (US 2016/0285602 A1). 
Regarding claim 1, IOUCHI discloses a method for wireless communication at a first cell (the base station device 3 (serving cells), see ¶ 0290), comprising: 
transmitting a control message to a user equipment (UE) indicating that the UE is to transmit sounding reference signals (the serving cells notify the SRS configuration to the terminal device 1. The terminal device 1 transmits the SRS based on the instruction of the SRS configuration or an SRS request, see ¶ 0290); 
performing a measurement at one or more second cells capable of transmitting a single frequency network transmission to the UE with the first cell, the measurement request indicating for the one or more second cells to perform measurements on the sounding reference signals (the neighbor cell detects the SRS that is transmitted from the terminal device 1. Furthermore, the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1. The neighbor cell performs determination of whether or not the base station device 3 is transitioned to the activated state based on the measurement result according to the SRS and transitions from the stopping state to the activated state, see ¶ 0290); and 
transmitting the single frequency network transmission to the UE based at least in part on transmitting the measurement request (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1. The terminal device 1 switches behavior of the terminal device 1 by recognizing the activated state or the stopping state of the cells. For example, the behavior of the terminal device 1 is an interference measurement method, see ¶ 0291).
IOUCHI fails to explicitly disclose the first cell transmitting the measurement request to the second cells.
In the same field of endeavor, FANG discloses that a cell management apparatus is configured to manage a first cell in a communications system, where the communications system includes the first cell and at least one neighboring cell of the first cell, where each cell corresponds to one cell management apparatus, a cell management apparatus corresponding to the first cell is a first cell management apparatus, and a cell management apparatus corresponding to the neighboring cell of the first cell is a second cell management apparatus, and the apparatus includes: a first interface unit, configured to send configuration information of an uplink reference signal to at least one second cell management apparatus, where the configuration information is used to indicate a position of a resource in which the uplink reference signal is located, so that each of the at least one second cell management apparatus measures, according to the configuration information and on the resource in which the uplink reference signal is located, the uplink reference signal sent by user equipment within the first cell (see ¶ 0007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FANG’s teaching in the network taught by IOUCHI for configuring the neighboring cells for determining potential handover candidate due to network’s environment.  
Regarding claim 2, IOUCHI discloses receiving, from a second cell of the one or more second cells, a measurement report indicating a result of the measurements performed by the second cell on the sounding reference signals (the neighbor cell transmits the measurement result to the serving cells, see ¶ 0290).
Regarding claim 3, IOUCHI discloses  adding the second cell to a single frequency network cell group for the single frequency network transmission based at least in part on the measurement report; transmitting, to the second cell, a request for the second cell to transmit the single frequency network transmission to the UE with the first cell; and transmitting the single frequency network transmission to the UE with the second cell (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1. The terminal device 1 switches behavior of the terminal device 1 by recognizing the activated state or the stopping state of the cells, see ¶ 0291). 
Regarding claim 4, IOUCHI discloses excluding the second cell from a single frequency network cell group for the single frequency network transmission based at least in part on the measurement report (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1, see ¶ 0291).
Regarding claim 5, FANG discloses transmitting, to the one or more second cells, a request for the one or more second cells to transmit the single frequency network transmission to the UE with the first cell (a cell management apparatus is configured to manage a first cell in a communications system, where the communications system includes the first cell and at least one neighboring cell of the first cell, where each cell corresponds to one cell management apparatus, a cell management apparatus corresponding to the first cell is a first cell management apparatus, and a cell management apparatus corresponding to the neighboring cell of the first cell is a second cell management apparatus, and the apparatus includes: a first interface unit, configured to send configuration information of an uplink reference signal to at least one second cell management apparatus, where the configuration information is used to indicate a position of a resource in which the uplink reference signal is located, so that each of the at least one second cell management apparatus measures, according to the configuration information and on the resource in which the uplink reference signal is located, the uplink reference signal sent by user equipment within the first cell (see ¶ 0007). 

Regarding claim 11, IOUCHI discloses the measurement request comprises a set of time-frequency resources used to transmit the sounding reference signals, a period of the sounding reference signals, a repetition number of the sounding reference signals, or a combination thereof (the serving cells notify the SRS configuration to the terminal device 1. The terminal device 1 transmits the SRS based on the instruction of the SRS configuration or an SRS request, see ¶ 0290).
Regarding claim 12, IOUCHI discloses selecting a subset of the one or more second cells to include in a single frequency network group for a single frequency network transmission (the serving cells may notify information indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1, see ¶ 0291).
Regarding claim 13, IOUCHI discloses a method for wireless communication at a second cell (neighboring cells, see ¶ 0290), comprising: 
receiving the sounding reference signals from the UE based at least in part on the received measurement request (the neighbor cell detects the SRS that is transmitted from the terminal device 1. Furthermore, the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1, see ¶ 0290); 
performing the measurements on the sounding reference signals received from the UE (the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1, see ¶ 0290); and 
transmitting the single frequency network transmission to the UE based at least in part on the measurements (the neighbor cells transmit the DS configuration to the terminal device 1, see ¶ 0288). 
IOUCHI fails to explicitly disclose the first cell transmitting the measurement request to the second cells for initiating the SRS measurement.
In the same field of endeavor, FANG discloses that a cell management apparatus is configured to manage a first cell in a communications system, where the communications system includes the first cell and at least one neighboring cell of the first cell, where each cell corresponds to one cell management apparatus, a cell management apparatus corresponding to the first cell is a first cell management apparatus, and a cell management apparatus corresponding to the neighboring cell of the first cell is a second cell management apparatus, and the apparatus includes: a first interface unit, configured to send configuration information of an uplink reference signal to at least one second cell management apparatus, where the configuration information is used to indicate a position of a resource in which the uplink reference signal is located, so that each of the at least one second cell management apparatus measures, according to the configuration information and on the resource in which the uplink reference signal is located, the uplink reference signal sent by user equipment within the first cell (see ¶ 0007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FANG’s teaching in the network taught by IOUCHI for configuring the neighboring cells for determining potential handover candidate due to network’s environment.  
Regarding claim 14, IOUCHI discloses transmitting, to the first cell, a measurement report indicating a result of the measurements performed by the second cell on the sounding reference signals (the neighbor cell transmits the measurement result to the serving cells, see ¶ 0290).

Regarding claim 22, IOUCHI discloses the measurement request comprises a set of time-frequency resources used to transmit the sounding reference signals, a period of the sounding reference signals, a repetition number of the sounding reference signals, or a combination thereof (the serving cells notify the SRS configuration to the terminal device 1. The terminal device 1 transmits the SRS based on the instruction of the SRS configuration or an SRS request, see ¶ 0290).
Regarding claim 23, IOUCHI discloses an apparatus for wireless communication at a first cell (serving cells, see ¶ 0290), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to:
transmit a control message to a user equipment (UE) indicating that the UE is to transmit sounding reference signals (the serving cells notify the SRS configuration to the terminal device 1. The terminal device 1 transmits the SRS based on the instruction of the SRS configuration or an SRS request, see ¶ 0290); 
performing a measurement at one or more second cells capable of transmitting a single frequency network transmission to the UE with the first cell, the measurement request indicating for the one or more second cells to perform measurements on the sounding reference signals (the neighbor cell detects the SRS that is transmitted from the terminal device 1. Furthermore, the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1. The neighbor cell performs determination of whether or not the base station device 3 is transitioned to the activated state based on the measurement result according to the SRS and transitions from the stopping state to the activated state, see ¶ 0290); and 
transmit the single frequency network transmission to the UE based at least in part on transmitting the measurement request (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1. The terminal device 1 switches behavior of the terminal device 1 by recognizing the activated state or the stopping state of the cells. For example, the behavior of the terminal device 1 is an interference measurement method, see ¶ 0291).
IOUCHI fails to explicitly disclose the first cell transmitting the measurement request to the second cells.
In the same field of endeavor, FANG discloses that a cell management apparatus is configured to manage a first cell in a communications system, where the communications system includes the first cell and at least one neighboring cell of the first cell, where each cell corresponds to one cell management apparatus, a cell management apparatus corresponding to the first cell is a first cell management apparatus, and a cell management apparatus corresponding to the neighboring cell of the first cell is a second cell management apparatus, and the apparatus includes: a first interface unit, configured to send configuration information of an uplink reference signal to at least one second cell management apparatus, where the configuration information is used to indicate a position of a resource in which the uplink reference signal is located, so that each of the at least one second cell management apparatus measures, according to the configuration information and on the resource in which the uplink reference signal is located, the uplink reference signal sent by user equipment within the first cell (see ¶ 0007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FANG’s teaching in the network taught by IOUCHI for configuring the neighboring cells for determining potential handover candidate due to network’s environment.  
Regarding claim 24, IOUCHI discloses receiving, from a second cell of the one or more second cells, a measurement report indicating a result of the measurements performed by the second cell on the sounding reference signals (the neighbor cell transmits the measurement result to the serving cells, see ¶ 0290).

Regarding claim 25, IOUCHI discloses  adding the second cell to a single frequency network cell group for the single frequency network transmission based at least in part on the measurement report; transmitting, to the second cell, a request for the second cell to transmit the single frequency network transmission to the UE with the first cell; and transmitting the single frequency network transmission to the UE with the second cell (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1. The terminal device 1 switches behavior of the terminal device 1 by recognizing the activated state or the stopping state of the cells, see ¶ 0291). 
Regarding claim 26, IOUCHI discloses excluding the second cell from a single frequency network cell group for the single frequency network transmission based at least in part on the measurement report (the serving cells may notify information that indicates the activation/deactivation state of the neighbor cells with respect to the terminal device 1, see ¶ 0291).
Regarding claim 27, IOUCHI discloses an apparatus for wireless communication at a second cell (neighboring cells, see ¶ 0290), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor to cause the apparatus to: 
receiving the sounding reference signals from the UE based at least in part on the received measurement request (the neighbor cell detects the SRS that is transmitted from the terminal device 1. Furthermore, the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1, see ¶ 0290); 
performing the measurements on the sounding reference signals received from the UE (the neighbor cell performs measurement of the physical layer using the SRS that is transmitted from the terminal device 1, see ¶ 0290); and 
transmitting the single frequency network transmission to the UE based at least in part on the measurements (the neighbor cells transmit the DS configuration to the terminal device 1, see ¶ 0288). 
IOUCHI fails to explicitly disclose the first cell transmitting the measurement request to the second cells for initiating the SRS measurement.
In the same field of endeavor, FANG discloses that a cell management apparatus is configured to manage a first cell in a communications system, where the communications system includes the first cell and at least one neighboring cell of the first cell, where each cell corresponds to one cell management apparatus, a cell management apparatus corresponding to the first cell is a first cell management apparatus, and a cell management apparatus corresponding to the neighboring cell of the first cell is a second cell management apparatus, and the apparatus includes: a first interface unit, configured to send configuration information of an uplink reference signal to at least one second cell management apparatus, where the configuration information is used to indicate a position of a resource in which the uplink reference signal is located, so that each of the at least one second cell management apparatus measures, according to the configuration information and on the resource in which the uplink reference signal is located, the uplink reference signal sent by user equipment within the first cell (see ¶ 0007). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement FANG’s teaching in the network taught by IOUCHI for configuring the neighboring cells for determining potential handover candidate due to network’s environment.  
Regarding claim 28, IOUCHI discloses transmit, to the first cell, a measurement report indicating a result of the measurements performed by the second cell on the sounding reference signals (the neighbor cell transmits the measurement result to the serving cells, see ¶ 0290).
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of IOUCHI-FANG as applied to claim 1 above, and further in view of TOMEBA et al. (US 2022/0060297 A1), hereinafter TOMEBA.
Regarding claim 10, the combination of IOUCHI-FANG fails to disclose transmitting, to the UE, downlink control information comprising a transmission configuration indicator (TCI) indicating a receive beam corresponding to a synchronization signal block of the first cell for the UE to use to receive the single frequency network transmission.
In the same field of endeavor, TOMEBA discloses the terminal apparatus can acquire a transmission configuration indication (TCI) from the DCI… in the case of TCI indicates a configuration that the SSB and the DMRS associated with the PDSCH are QCL for the reception parameter, the terminal apparatus can use the receive beam used in the receiving the SSB having the index fed back to the base station apparatus in order to receive the PDSCH (see ¶ 0191). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement TOMEBA’s teaching in the network taught by the combination of IOUCHI-FANG for configuration the terminal apparatus for receiving SSB so that the terminal apparatus can use the receive beam used in the receiving the SSB having the index fed back to the base station apparatus in order to receive the PDSCH. 

Allowable Subject Matter
Claims 6-9, 15-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	Any response to this action should be mailed to:
The following address mail to be delivered by the United States Postal Service (USPS) only:	
	
		Mail Stop _____________
Commissioner for Patents	
		P. O. Box 1450
	Alexandria, VA 22313-1450

		or faxed to:
		(571) 273-8300, (for formal communications intended for entry)
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bob A. Phunkulh whose telephone number is (571) 272-3083.  The examiner can normally be reached on Monday-Thursday from 8:00 A.M. to 5:00 P.M. (first week of the bi-week) and Monday-Friday (for second week of the bi-week).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor CHARLES C. JIANG can be reach on (571) 270-7191. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BOB A PHUNKULH/Primary Examiner, Art Unit 2412